DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 16, 2022 have been entered.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by Applicant on January 31st, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites part of the human body in combination with the device, e.g. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101.  The grant of limited, but exclusive property right in a human being is prohibited by the constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  For examination purposes, all claims will be considered as if such limitations involving the combination with a human were not present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  Yang Qichang (CN 104856415A) (Original and machine translation document is attached).
Regarding claim 1, Yang disclose a hair curler (Fig. 1), comprising: a housing configured to be held by a user (See annotated Fig. 7 below); a chamber defined in the housing (See annotated Fig. 7 below) for receiving hair; an opening communicated with the chamber and formed at a side of the housing for the hair entering or leaving the chamber therethrough (See annotated Fig. 7 below); when the user holds the housing, the opening being positioned between the thumb and the other four fingers of the user (The examiner notes that the user is capable to hold housing surface and be able to position the opening  shown below in the annotated Fig. 7, to be between the thumb of the user and the other four fingers of the user).

    PNG
    media_image1.png
    870
    493
    media_image1.png
    Greyscale

Regarding claim 102, Yang discloses the claimed invention of claim 1. Yang further discloses the housing comprises a bottom region (See annotated Fig. 7 above, “A”), an intermediate region (See annotated Fig. 7 above, “B”) and a top region (See annotated Fig. 7 above, “C”), the side of the housing extends from the bottom region to the top region through the intermediate region in the form of a cambered surface (Fig. 7), and the opening is formed in an extending direction of the cambered surface (See annotated Fig. 7 above).  
Regarding claim 153, Yang discloses the claimed invention of claim 2. Yang further discloses the opening is arc-shaped and is relatively wider in the top region of the housing (See annotated Fig. 7 above and Fig. 4).  
Regarding claim 4, Yang discloses the claimed invention of claim 2. Yang further discloses a wall surface of the chamber is a cambered surface in the top region of the housing (See annotated Fig. 7 above).
Regarding claim 5, Yang discloses the claimed invention of claim 2. Yang further discloses two lugs disposed in the top region of the housing and respectively disposed at two sides of the opening ( See annotated Fig. 7 above, the examiner notes that the two lugs are the outer top surface of the housing).
Regarding claim 256, Yang discloses the claimed invention of claim 1. Yang further discloses the hair curler device comprises a winding member (Fig. 3, 221) and a hair hooking member (Fig. 3, 222c, 222d); the winding member (221) is disposed in the chamber (Fig. 4) and comprises a fixed end (Fig. 2, Bottom end of 221) and a free end (Fig. 2, top end of 221); the hair to be styled is wound around the winding member (Fig. 7) ; and the hair hooking member comprises (222c, 222d) a hair hooking portion disposed on the winding member (221) at a certain distance away from the fixed end in a direction from the fixed end to the free end (Fig. 3). 
 Regarding claim 7, Yang discloses the claimed invention of claim 6. Yang further discloses the hair hooking portion (222c, 222d) is located in 28any position from the middle of the winding member (221) to the free end of the winding member (Fig. 3).  
Regarding claim 8, Yang discloses the claimed invention of claim 6. Yang further discloses 
the housing comprises a bottom region, an intermediate region and a top region (See annotated Fig. 7 above), and the free end of the winding member is located at 5the joint of the top region of the housing and the intermediate region of the housing (See annotated Fig. 1, and Fig. 3-4).  
Regarding claim 9, Yang discloses the claimed invention of claim 6. Yang further discloses 
a first extending portion (See annotated Fig. 3 below), which extends from the fixed end of an adjacent winding member (Fig. 3, The bottom end of 221) to the hair hooking portion and is connected to the hair hooking portion (See annotated Fig. 3 below).

    PNG
    media_image2.png
    555
    649
    media_image2.png
    Greyscale

Regarding claim 10, Yang discloses the claimed invention of claim 9. Yang further discloses a main body (See annotated Fig. 3, above) and at least one second extending portion (See annotated Fig. 3 above), wherein a through hole is formed in the middle of the main body (See annotated Fig. 3 above and Fig. 2); the main body is sleeved on the winding member (221) through the through hole (See annotated Fig. 3 above); and the first extending portion and the second extending portion are disposed at one end of the main body (See annotated Fig. 3 above, the examiner notes that first and the second extending portions are disposed at the bottom end of the main body 222).  
Regarding claim 11, Yang discloses the claimed invention of claim 10. Yang further discloses the second extending portion (See annotated Fig. 3 above) extends for a relatively shorter distance than the first extending portion (See annotated Fig. 3 above) from the fixed end of the winding member (221) to the free end of the winding member (See annotated Fig. 3 above).
Regarding claim 14, Yang discloses the claimed invention of claim 6. Yang further discloses at least one friction member (Fig. 3, 222e ) 29disposed on the winding member (Fig. 3, 221).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A).
Regarding claim 2012, Yang discloses the claimed invention of claim 10. Yang further discloses a gap between the outer surface of the winding member (221) and the inner surfaces of the first and second extending portions (See annotated Fig. 3 above). Yang does not explicitly discloses wherein surfaces, close to an outer surface of the winding member, of the first extending portion and the second extending portion are 1 mm to 5 mm away from the outer surface of the winding member. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first extending portion and the second extending portion are 1 mm to 5 mm away from the outer surface of the winding member to prevent friction between the winding member and the extending portions which may lead to an unwanted damage of the device, and to provide space for the heat to travel around the winding member. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Yang Qichang (CN 104856415A) in view of Zhiyoung (CN 103549750 A. Original and machine translation is attached).
Regarding claim 13, Yang discloses the claimed invention of claim 10. Yang disclose a driver (Fig. 2, 223) to rotate the main body (See annotated Fig. 3 above) around the winding member (221). Yang does not explicitly disclose a 25transmission member, wherein one end of the transmission member is connected to the driving mechanism, and the other end thereof is connected to the main body. Zhiyoung teaches an automatic hair curler driven by a transmission member to rotate a rotary pawl and allow the user to transmit the rotation force according to the user’s needs and preferred rotational speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the automatic hair curler device of Yang with the transmission member as taught by Zhiyoung to rotate a rotary pawl and allow the user to transmit the rotation force according to the user’s needs and preferred rotational speed.

Claim 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang Qichang (CN 104856415A) in view of Richmond et al (US 20140366909 A1).
 Regarding claim 15, Yang discloses the claimed invention of claim 1. Yang does not explicitly disclose a clamping device disposed in the chamber of the housing, wherein the clamping device comprises an open position and a 5closed position; in the open position, the hair leaves the chamber through the opening; and in the closed position, the clamping device clamps one end of the hair.
Richmond teaches an automatic hair curling device with a clamping device (Fig.1, 112) disposed in the chamber of the housing (Fig. 1), wherein the clamping device (112) comprises an open position (Para 0050, while not holding hair) and a 5closed position (Para. 0050, while holding hair); in the open position, the hair leaves the chamber through the opening (Fig. 14 and para. 0050); and in the closed position, the clamping device clamps one end of the hair (Abstract and para. 0050, the clamp 112 can automatically engaged by a switch  or otherwise activated to hold or not to hold the hair) so that the first clamp 112 can be an active clamp, meaning that it is automatically engaged by a switch or otherwise activated to hold the hair against the curling surface 105.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the automatic hair curler device of Yang with the automatic clamping as taught by Richmond so that the first clamp 112 can be an active clamp, meaning that it is automatically engaged by a switch or otherwise activated to hold the hair against the curling surface 105.
Regarding claim 16, Yang and Richmond disclose the claimed invention of claim 15. Richmond further teaches the clamping device is in the closed position, the hair curling device starts automatically (Para. 0050).
Regarding claim 17, Yang and Richmond disclose the claimed invention of claim 15. Yang further discloses the hair curler further comprises a winding member (Fig. 3, 221) and a hair hooking member (Fig.3, 222 c-d) ; the winding member is disposed in the chamber (See annotated Fig. 1 above); the hair to be styled is wound around the winding member (Fig. 7); the winding member comprises a fixed end (Fig. 2, bottom end of 221) and a free end (Fig. 2, top end of 221); the hooking member comprises 
a hair hooking portion disposed on the winding member at a 15certain distance away from the fixed end in a direction from the fixed end to the free end (Fig. 2). Richmond further teaches two clamping members (Fig5, 112); the two clamping members form a through hole when abutted against each other (Fig. 5); and the winding (104) member passes through the through hole (Fig. 1).
Regarding claim 19, Yang and Richmond disclose the claimed invention of claim 15. Richmond further teaches the clamping (112) is located at the end away from the free end of the winding member (Fig.1). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A), Richmond et al (US 20140366909 A1) as applied to claim 17 above, and further in view of Lee (US 20120138081 A1).
Regarding claim  2018, Yang and Richmond disclose the claimed invention of claim 17.  Yang and Richmond do not explicitly disclose an elastic member is disposed on each of the two clamping members, and the elastic member is in contact with the winding member when the two clamping members are abutted against each other. 
Lee teaches an electric curling iron with an elastic member (Fig. 1, 170) between the two clamping members (Fig. 3, 130,140) so that the upper pressing member 130 and the lower pressing member 140 may be connected with each other at their end portions by an elastic member 170, so that they can be automatically opened or compressed by the user's pressing action on the upper and lower handles 110 and 120 (Para.0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the combination of Yang and Richmond with the elastic member as taught by Lee so that the upper pressing member 130 and the lower pressing member 140 may be connected with each other at their end portions by an elastic member 170, so that they can be automatically opened or compressed by the user's pressing action on the upper and lower handles 110 and 120. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A) in view of Leung (US 20150196105 A1).
 Regarding claim 20, Yang discloses the claimed invention of claim 1. Yang further discloses  a button which are disposed at the bottom of the housing (Fig. 7). Yang does not explicitly disclose a display panel. Leung teaches an automatic hair curler with a display panel (Para. 0027, 20) so that the panel display 20 may include a power indicator "on" light 21, push switch 22, time control switch 23 and motor control switch 24 (Para. 0027) and provide with the user with an interface to change the device setting.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the automatic hair curler device of Yang with the display panel as taught by Leung so that the panel display 20 may include a power indicator "on" light 21, push switch 22, time control switch 23 and motor control switch 24 (Para. 0027) and provide with the user with an interface to change the device setting.

Response to argument
Applicant remark and argument:
The applicant alleges that Yang (CN 104856415A)  does not disclose the newly amended claim 1 with the distinguishing technical feature of “when the user holds the housing, the opening is positioned between the thumb and the other four fingers of the user”.
In response, the examiner notes that Yang (CN 104856415A)  device is capable to allow the user to hold housing surface, and be able to position the opening shown below in the annotated Fig. 7, and allow the user to position such opening between the thumb of the user and the other four fingers of the user. 

    PNG
    media_image1.png
    870
    493
    media_image1.png
    Greyscale

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772